Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors National Research Corporation: We consent to the use of our report dated March25, 2011, with respect to the consolidated balance sheets of National Research Corporation and subsidiary as of December31, 2010 and 2009, and the related consolidated statements of income, shareholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December31, 2010, and the related financial statement schedule, which is incorporated herein by reference. /s/ KPMG LLP Lincoln, Nebraska March25, 2011
